Citation Nr: 0632041	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-28 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of degenerative disc disease of the lumbar 
spine, currently rated as 20 percent disabling.  

2.  Evaluation of migraine headaches, currently rated as 10 
percent disabling.  

3.  Evaluation of residuals for right thumb lacerations, 
currently rated as 10 percent disabling.  

4.  Evaluation of a bilateral hearing loss disability, 
currently rated as 0 percent disabling.  

5.  Entitlement to service connection for a sinus disorder.  

6.  Entitlement to service connection for a left eye 
disorder.  

7.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

By rating decision, dated in November 2005, service 
connection for tinnitus was granted.  This represents a full 
grant of the benefits sought.  

In correspondence received in September 2004, the veteran 
withdrew his request for a hearing.  

The issues in regard to service connection are being remanded 
and are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic lumbosacral strain is manifested by no more than 
moderate function impairment or moderate disc syndrome.  
Functional use remains better than 30 degrees of forward 
flexion.

2.  Migraine headaches are not manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  

3.  The veteran's residuals of lacerations of the right thumb 
are manifested by weakness.  There is no joint disease and 
full range of motion.  

4.  The veteran's bilateral hearing loss disability is at 
worst, manifested by an average puretone threshold of 50 
decibels on the right and 41 decibels on the left.  
Discrimination ability, at worst is 88 percent correct on the 
right and 96 percent correct on the left.


CONCLUSIONS OF LAW

1.  Chronic lumbosacral strain is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Code 5295 (2003); Diagnostic Code 5237 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002 & 2005); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2006).

3.  The criteria for an increased rating for residuals of 
lacerations of the right thumb have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5309 (2006).

4.  A bilateral hearing loss disability is no more than 0 
percent disabling.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005); Diagnostic Code 6100 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) , the Court indicated that 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular rating for the applicable 
rating code.  This was accomplished in September 2003 which 
is sufficient under Dingess/Hartman.  The Court also stated 
that the VCAA notice must include information regarding the 
effective date that may be assigned.  In this case, the 
claims are being denied, so that matter is moot with no 
prejudicial error.  
First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in September 2003.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by: (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claims; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claims.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
 
Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2005).

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  The effective date may be no earlier than 
the effective date of the liberalizing law or VA issue 
regulation.  Regardless, neither version is more favorable to 
the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237.  Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent -- Forward flexion of the thorocolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1):  Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dypsnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability. Diagnostic Code 5235, vertebral 
fracture or dislocation; Diagnostic Code 5236, sacroiliac 
injury and weakness; Diagnostic Code 5237, lumbosacral or 
cervical strain; Diagnostic Code 5238, spinal stenosis; 
Diagnostic Code 5239, spondylolisthesis or segmental 
instability; Diagnostic Code 5240, ankylosing spondylitis; 
Diagnostic Code 5241, spinal fusion; Diagnostic Code 5242, 
degenerative arthritis of the spine (see also Diagnostic Code 
5003); Diagnostic Code 5243, intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2006).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2004).  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b) (2006).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent rating.  Migraines with characteristic 
prostrating attacks occurring on an average once a month over 
last several months warrant a 30 percent rating.  Migraines 
with characteristic prostrating attacks averaging one in 2 
months over last several months warrant a 10 percent rating.  
Migraines with less frequent attacks warrant a noncompensable 
rating.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

I.  Degenerative Disc Disease of the Lumbar Spine

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for degenerative disc disease of the lumbar spine.  
In such cases, the entire period is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, a 20 
percent evaluation has been assigned for the entire period.  
Accordingly, the issue is whether a rating in excess of 20 
percent for degenerative disc disease of the lumbar spine is 
warranted at any time during the appeal period.  We conclude 
that the disability has not significantly changed and that a 
uniform rating is warranted.

On VA examination in December 2003, the veteran extended the 
back to 25 degrees and flexed to 90 degrees.  He had a normal 
gait and was able to walk on his toes but not on his heels.  
There was no scoliosis.  Straight leg raising was negative, 
bilaterally.  Tendon reflexes and sensory examination of the 
legs was normal.  Dorsalis pedis pulse was 1/4, bilaterally.  
Posterior tibial pulse was 2/4, bilaterally.  The impression 
of magnetic resonance imaging of the lumbar spine (MRI) was a 
central extrusion at the L4/5 disc that extended cranially 
behind the body of L4 as previously, but had since previous 
study from November 2002 decreased in size and did not occupy 
the right foramen as in the previous study.  A mild disc 
bulge at L1/2 was noted to be unchanged.  

On VA examination of the spine examination in February 2005, 
some tenderness along the paraspinous muscles in the lower 
lumbar region was noted.  He flexed from 0 to 90 degrees 
without pain.  Extension was to neutral with pain.  Right 
lateral rotation, left lateral rotation, left lateral bending 
and right lateral bending were all 0 to 20 degrees with pain.  
Reflexes were 2+ in the biceps, triceps, brachioradialis, 
knee jerks and ankle jerks, bilaterally.  Straight leg 
raising was negative at 90 degrees in the sitting position, 
bilaterally, in the lower extremities.  Motor strength was 
5/5 in the upper extremities including the anterior deltoids, 
biceps, triceps, brachioradialis, and in the lower 
extremities, including the quadriceps, hamstrings, anterior 
tibialis, gastroc, extensor hallucis and peronei, 
bilaterally.  Sensory was intact to sharp/dull sensation in 
both upper and lower extremities.  Magnetic resonance imaging 
(MRI) was noted to show herniation or extrusion of a disc at 
the L4-5 level that extended cephalad and mainly central and 
to the right.  Some narrowing and disc desiccation at that 
level was noted.  

The veteran has been assigned a 20 percent evaluation.  This 
evaluation contemplates moderate limitation of motion, 
moderate functional impairment, moderate disc syndrome or 
forward flexion of the thoracolumbar spine better than 30 
degrees.  In order to warrant a higher evaluation, the 
competent evidence would have to approximate severe disc 
syndrome, severe limitation of motion or the functional 
equivalent of forward flexion limited to 30 degrees or less.  
A higher evaluation may also be assigned for ankylosis, 
neurologic deficits or the impairments identified for 
lumbosacral strain at the 40 percent level.  In determining 
functional impairment, the VA does consider actual limitation 
of motion and the functional equivalent of limitation of 
motion due to all factors, including pain, pain on motion, 
weakness, excess fatigability or more motion than normal.  

The veteran is competent to report pain and the Board accepts 
that he has pain, as noted in treatment records, to include 
the August 2003 private treatment record.  The Board notes 
the doctor noted severe pain, muscle guarding, discogenic 
spondylosis causing severe lumbalgia.  Nevertheless, the 
veteran did not exhibit at any time the functional equivalent 
of severe limitation of motion.  The Board notes that MRI in 
November 2002 showed normal alignment, bone density and disc 
heights.  In July 2003, it was noted that he was able to 
exercise for six minutes, stopping due to shortness of 
breath, not his back.  A September 2003 VA treatment record 
notes a normal gait, normal 5/5 power in all muscles, and a 
normal sensory examination.  Deep tendon reflexes were all 2+ 
except patellar.  Babinski was noted as toe down, 
bilaterally.  No dysmetria was noted.  In March 2004, his 
gait was only slightly antalgic and he was able to hop.  He 
reported exercising on a stationary bicycle and a stair 
stepper.  

Under the old rating criteria, a higher rating is not 
warranted.  As noted, at worst, the veteran demonstrated no 
more than moderate functional impairment or moderate 
limitation of motion of the lumbar spine.  Despite his 
complaints of pain on motion, he did not exhibit the 
functional equivalent of severe limitation of motion of the 
lumbar spine.  Thus, a higher rating under Diagnostic Code 
5292 is not warranted.  The veteran has not exhibited at any 
time severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
or a loss of lateral motion with osteo-arthritic changes.  

Under the new rating criteria, a higher rating is not 
warranted.  The veteran has at no time exhibited the 
functional equivalent of forward flexion of the thoracolumbar 
spine of 30 degrees or less.  He does not have favorable 
ankylosis of the entire thoracolumbar spine.  In addition, 
the February 2005 VA examiner specifically stated that while 
there was radiation to both lower extremities from disc 
herniation, there were no neurologic deficits.  

The Board has considered DeLuca and acknowledges the 
veteran's complaints of pain.  However, even considering the 
veteran's complaints of pain, he does not exhibit the level 
of severity of impairment necessary to establish the level of 
impairment necessary for a higher evaluation under either the 
old or new version of the Rating Schedule.  The objective 
findings reflect that strength is preserved.  Furthermore, he 
has retained functional use greater than 30 degrees of 
flexion and/or severe limitation of function.  The Board has 
also considered the veteran's own statements.  However, his 
statements are non-specific and fail to establish limitation 
of function consistent with either severe limitation of 
motion or functional limitation of flexion to 30 degrees.  In 
this regard, the Board concludes that the findings of the 
skilled professionals are more probative than the veteran's 
non-specific statements.  The Board notes the 20 percent 
evaluation contemplates time lost from work.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Migraine Headaches

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for migraine headaches.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In this case, a 10 percent evaluation has been assigned for 
the entire period.  Accordingly, the issue is whether a 
rating in excess of 10 percent for migraine headaches is 
warranted at any time during the appeal period.  We conclude 
that the disability has not significantly changed and that a 
uniform rating is warranted.

In this case, a higher evaluation is not warranted.  The 
December 2003 VA examination report reflects the nature of 
the veteran's headaches includes pain with light sensitivity 
and nausea.  He complained of headaches two times per month, 
lasting three to four hours.  The examiner specifically 
stated that the veteran's chronic migraine headaches caused 
minimal disability with slight progression.  The February 
2005 VA examination report notes the veteran "really did not 
describe prostration."  The examiner stated that he was 
concerned as to whether prostration was present, noting he 
thought it was questionable.  The examiner added that the 
headaches usually started in the occipital portion of his 
head which was noted to be much more characteristic of 
tension headaches than migraines.  The veteran estimated that 
during the previous year he had had a headache approximately 
three times per month.  While the examiner noted that the 
veteran's headaches were relieved by sleep in a dark, quiet 
place and that his current pattern seemed to have changed a 
little from previous assessment, he was unsure that the 
current problem had changed appreciably from the previous 
assessment.  The examiner noted concern that even thought the 
veteran "liked the idea of saying that he was prostrate when 
I asked him about it, his description really did not fit 
that."  The impression was headaches which start in the 
occipital region and could be tensions type; questionable 
prostration.  The most probative and reliable evidence 
establishes that the veteran does not have prostrating 
attacks occurring on an average of once a month over the last 
several months.  The evidence is consistent with a 10 percent 
evaluation.  

The veteran is  competent to report his symptoms; however, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board finds the opinions of the competent 
medical professionals to be more probative of the degree of 
impairment.  The Board notes the 10 percent evaluation 
assigned contemplates time lost from work.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

A preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, the benefits 
sought on appeal are denied.

III.  Residuals of Right Thumb Lacerations

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for residuals of right thumb lacerations.  In such 
cases, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In this case, a 10 percent evaluation has been 
assigned for the entire period.  Accordingly, the issue is 
whether a rating in excess of 10 percent for residuals of 
lacerations to the right thumb is warranted at any time 
during the appeal period.  We conclude that the disability 
has not significantly changed and that a uniform rating is 
warranted.

The residuals of right thumb lacerations are currently 
evaluated as 10 percent disabling under Diagnostic Code 5309 
for injury to Muscle Group IX.  Muscle Group IX involves the 
muscles for the forearm, which act in strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  Intrinsic muscles of the 
hand include the thenar eminence; short flexor opponens, 
abductor and adductor of the thumb; hypothenar eminence; 
short flexor, opponens and abductor of the little finger; 4 
lumbricales; and 4 dorsal and 3 palmar interossei.  38 C.F.R. 
Part 4, Diagnostic Code 5309.

The Board finds an increased rating is not warranted for the 
residuals of lacerations to the right thumb.  There is no 
objective evidence demonstrating any loss of motion in the 
fingers or hand due to the disability.  While the veteran has 
complained of weakness of the thumb and that he is unable to 
hold objects, and has muscle atrophy of the muscle in the 
palm of the hand adjacent to the thumb, on VA examination in 
December 2003, range of motion and sensation of the thumb 
were normal.  The veteran is competent to report his 
symptoms.  However, he is not shown to have medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  On VA examination in February 
2005, no joint disease was noted.  No anatomical defects were 
noted.  He was able to touch the thumb to the tips of all 
fingers.  A well-healed scar was noted at the base of the 
thumb.  No atrophy of the thenar eminence or of the first  
dorsal interosseus was noted.  Sensation was intact to light 
touch on both digital nerves of the thumb, both the radial 
and the ulnar.  The examiner noted full range of motion at 
the interphalangeal joint, the metacarpal phalangeal joint, 
and the carpalmetacarpal joint.  The most probative evidence 
establishes that range of motion and sensation in the thumb 
are normal.  The December 2003 VA examiner specifically 
stated that there was minimal disability in association with 
the thumb and no progression.  Such evidence is far more 
probative than the veteran's unsupported lay opinion.  

The Board has considered the provisions of DeLuca v Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R.38 C.F.R. § 4.59.  While 
the February 2005 VA examiner noted some weakness in grip 
strength, the examiner specifically stated there was no 
impairment.  The Board notes that the 10 percent disability 
evaluation assigned contemplates impairment in earning 
capacity, including loss of time from exacerbations.  38 
C.F.R. § 4.1 (2005).  Thus, the Board finds a higher 
evaluation is not warranted.

As noted, he is able to touch the thumb to the tips of all 
fingers.  Thus, a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2005) is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

IV.  Hearing Loss Disability

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a bilateral hearing loss disability.  In such 
cases, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In this case, a 0 percent evaluation has been 
assigned for the entire period.  Accordingly, the issue is 
whether a rating in excess of 0 percent for a bilateral 
hearing loss disability is warranted at any time during the 
appeal period.  We conclude that the disability has not 
significantly changed and that a uniform rating is warranted.

The assignment of a disability rating for hearing loss 
disability is a "mechanical" process of comparing the 
audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).  The Board has considered the probative VA 
examinations during the appeal period.  

In December 2003, VA examination showed an average puretone 
threshold of 51 on the right and 41 on the left.  
Discrimination ability was 88 percent correct on the right 
and 96 percent correct on the left.  Those results constitute 
Level II hearing on the right and Level I hearing on the 
left.  When combined, the result is a 0 percent disability 
evaluation.  38 C.F.R. § 4.85.  Similarly, in February 2005, 
VA examination showed an average purteone threshold of 50 
decibels on the right and 41.3 decibels on the left.  
Discrimination ability was 92 percent correct on the right 
and 96 percent correct on the left.  Those results constitute 
Level I hearing on the right and Level I hearing on the left.  
38 C.F.R. § 4.85 (2005).  When combined, the result is a 0 
percent disability evaluation.  38 C.F.R. § 4.85. (2005).  
Diagnostic Code 6100.  

The record also establishes that each of the tested 
frequencies is not 55 decibels or worse.  Consequently, 
application of the 4.86(b) criteria is not warranted.  
Similarly, the threshold at 1000 Hertz is not 30 decibels or 
less and 70 decibels or more at 2000 Hertz.  

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  




ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.  

A rating in excess of 10 percent for migraine headaches is 
denied.  

A rating in excess of 10 percent for residuals of lacerations 
to the right thumb is denied.  

A compensable evaluation for a bilateral hearing loss 
disability is denied.  


REMAND

In regard to sinusitis, the Board notes that service medical 
records show complaints of symptoms related to the nose and 
sinuses.  A 1968 x-ray examination for suspected acute 
sinusitis showed muscosal thickening with considerable 
clouding involving the maxillary antra, bilaterally.  Similar 
changes were noted involving the frontal sinuses.  Mild 
mucosal thickening was seen within the ethmoid region.  It 
was noted to be questionable as to sphenoid sinus 
involvement.  A June 1970 record notes complaints of 
headaches and a head cold.  The veteran stated he felt 
congested in the head with a stuffy nose and sinuses.  The 
impression was upper respiratory infection.  The impression 
in October 1971 was frontal sinusitis.  A March 1976 
treatment record reflects complaints of sinus congestion with 
headache and an unproductive cough.  The impression was flu-
like syndrome.  

On VA examination in December 2003, a history of sneezing and 
excessive drainage out of the nose was noted.  Current 
secretions were noted to be yellow.  Evidence of a sinus 
infection one month earlier was noted, with a recurrence 
every three to four months.  On examination, there was an 
allergic change to the nasal mucuosa with partial occlusion 
on the right.  Some injection of the pharynx was noted.  The 
impressions were allergic rhinitis and a history of chronic 
sinusitis.  The examiner added there was no expression of 
this and no diagnosis made.  The Board notes the examiner did 
not review the claims file and there is insufficient evidence 
upon which to base a determination as to whether any disorder 
involving the sinuses is related to service.  

As to a left eye disorder, service medical records reflect 
treatment in October 1969 for a piece of metal on his eye 
surface.  A foreign body was noted in the cornea.  On VA 
examination in December 2003, the examiner diagnosed 
dermatochalasis, due to aging and "possibly other factors."  
There is insufficient evidence upon which to base a 
determination as to whether any left disorder is related to 
service.  

In regard to a right shoulder disorder, service medical 
records, dated in February 1976, note intermittent discomfort 
in the right shoulder, exacerbated with movement.  He was 
noted to be pain free at that time.  No antecedent trauma was 
noted.  No peripheral weakness or dysfunction was noted.  
Examination was normal.  In August 1976, complaints of pain 
through the shoulder blades and down the spine were noted.  
No history of trauma was noted.  The assessment was 
questionable trigger point.  In February 1977, strain to the 
upper and lower back was noted.  Range of motion in the 
shoulder was noted to be limited in scapulohumeral motion.  
The assessment was muscle spasm.  A record dated later that 
month, notes an injury to the right subscapula area five 
years earlier with intermittent pain since that time.  It was 
noted that he had closed the car door the wrong way earlier 
that morning which increased the pain.  The assessment was 
muscle strain.  The report of orthopedic evaluation notes a 
long history of low back and shoulder pain since 1970 to 
1971.  No neurologic or orthopedic deficits were noted.  The 
examiner noted, "has 'muscular' pains in shoulder blades."  
In April 1977, some right shoulder muscular tenderness was 
noted.  The impression was questionable strain.  

On VA examination in December 2003, a history of trouble with 
the right shoulder dating back to 1975 was noted in 
association with heavy lifting.  No symptoms were noted.  It 
was noted the veteran had not had an x-ray examination in 
many years.  The Board notes that full abduction of the 
shoulder is from 0 to 180 degrees.  (38 C.F.R. § 4.71 Plate 
I).  On examination, abduction was 135 degrees.  The 
diagnosis was chronic shoulder sprain.  No disability was 
noted.  There is insufficient evidence to determine whether 
any right shoulder disorder is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the VA examiner who performed the 
December 2003 nose and sinus examination, 
if available, otherwise another VA 
examiner.  The examiner's attention should 
be directed to this remand.  The examiner 
should respond to the following:  Is it at 
least as likely as not that any 
symptoms/findings involving the nose 
and/or sinuses are related to the in-
service manifestations?  

2.  The AOJ should return the claims file 
who performed, the December 2003 eye 
examination, if available, otherwise 
another VA examiner.  The examiner's 
attention should be directed to this 
remand.  The examiner should respond to 
the following:  Is it at least as likely 
as not that the veteran's dermatochalasis 
is related to the in-service left eye 
trauma noted in 1969?  

3.  The AOJ should return the claims file 
to the VA examiner who performed the 
December 2003 joints examination.  The 
examiner should respond to the following:  
Is the veteran's chronic shoulder sprain 
and/or limited abduction (135 degrees) 
related to the in-service manifestations?  
A complete rationale should accompany any 
opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


